                                                                                            PILED
                                                                                    U.S. DISTRICT COURT
                                                                                          AUGUSTA m
                      IN THE UNITED STATES DISTRICT COURT
                                                                                   20 FEB 26 hnS'32
                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                     DUBLIN DIVISION                                  so.disTofgT""
HOWARD LEE PHILLIPS,

              Plaintiff,

       V.                                                    CV 319-006


ANDREW SAUL,Commissioner
of Social Security Administration,

              Defendant.



                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion.

Therefore, pursuant to sentence four of 42 U.S.C. § 405(g), the Court REVERSES the

Commissioner's final decision and REMANDS this case to the Commissioner for further

consideration in accordance wfth-tibte^Court's opinion

       SO ORDERED this               ay of^              _f ,2020, at Augusta, Georgia.




                                           UNITED STA/ES DISTRICT JUDG^^#^
